
	

115 S3109 PCS: Department of Homeland Security Appropriations Act, 2019
U.S. Senate
2018-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 481
		115th CONGRESS
		2d Session
		S. 3109
		[Report No. 115–283]
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2018
			Mrs. Capito, from the Committee on Appropriations, reported the following original bill; which was read twice and placed on the calendar
		
		A BILL
		Making appropriations for the Department of Homeland Security for the fiscal year ending September
			 30, 2019, and for other purposes.
	
	
		
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of Homeland Security for the fiscal year ending September 30, 2019, and for other purposes, namely:
		IDepartmental management, operations, intelligence, and oversight
			Office of the Secretary and Executive Management
 Operations and supportFor necessary expenses of the Office of the Secretary and for executive management for operations and support, $132,904,000: Provided, That not to exceed $30,000 shall be for official reception and representation expenses: Provided further, That of the funds provided under this heading, $13,000,000 shall be withheld from obligation until the Secretary complies with section 106 of this Act and $13,000,000 shall be withheld from obligation until the Secretary provides the first report on border apprehensions required under this heading by the report accompanying this Act.
			Management Directorate
 Operations and supportFor necessary expenses of the Management Directorate for operations and support, $824,479,000: Provided, That not to exceed $2,000 shall be for official reception and representation expenses.
			Procurement, construction, and improvements
 (Including transfer of funds)For necessary expenses of the Management Directorate for procurement, construction, and improvements, $117,071,000, to remain available until September 30, 2020, of which $72,000,000 shall be derived by transfer from unobligated balances from prior year appropriations available under the heading Disaster Relief Fund: Provided, That no amounts may be transferred from unobligated balances that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 Research and developmentFor necessary expenses of the Management Directorate for research and development, $2,545,000, to remain available until September 30, 2020.
			Intelligence, Analysis, and operations coordination
 Operations and supportFor necessary expenses of the Office of Intelligence and Analysis and the Office of Operations Coordination for operations and support, $254,476,000, of which $78,299,000 shall remain available until September 30, 2020: Provided, That not to exceed $3,825 shall be for official reception and representation expenses and not to exceed $2,000,000 is available for facility needs associated with secure space at fusion centers, including improvements to buildings.
			Office of inspector general
 Operations and supportFor necessary expenses of the Office of Inspector General for operations and support, $168,000,000: Provided, That not to exceed $300,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General.
			Administrative provisions
 101.Not later than 30 days after the last day of each month, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a monthly budget and staffing report that includes total obligations of the Department for that month and for the fiscal year at the appropriation and program, project, and activity levels, by the source year of the appropriation.
 102.(a)Notwithstanding section 518 of division F of the Consolidated Appropriations Act, 2016 (Public Law 114–113), the Secretary of Homeland Security shall submit a report not later than October 15, 2019, to the Inspector General of the Department of Homeland Security listing all grants and contracts awarded by any means other than full and open competition during fiscal years 2018 and 2019.
 (b)The Inspector General shall review the report required by subsection (a) to assess departmental compliance with applicable laws and regulations and report the results of that review to the Committees on Appropriations of the Senate and the House of Representatives not later than February 15, 2020.
 103.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland Security that provide award fees link such fees to successful acquisition outcomes, which shall be specified in terms of cost, schedule, and performance.
 104.The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the Senate and the House of Representatives of any proposed transfers of funds available under section 9703(g)(4)(B) of title 31, United States Code (as added by Public Law 102–393) from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security: Provided, That none of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the Senate and the House of Representatives are notified of the proposed transfers.
 105.All official costs associated with the use of Government aircraft by Department of Homeland Security personnel to support official travel of the Secretary and the Deputy Secretary shall be paid from amounts made available for the Office of the Secretary.
 106.(a)Not later than 30 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, the Committees on the Judiciary of the Senate and the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives, a report for fiscal year 2018 on visa overstay data by country as required by section 1376 of title 8, United States Code: Provided, That the report on visa overstay data shall also include—
 (1)overstays from all nonimmigrant visa categories under the immigration laws, delineated by each of the classes and sub-classes of such categories; and
 (2)numbers as well as rates of overstays for each class and sub-class of such nonimmigrant categories on a per-country basis.
 (b)The Secretary of Homeland Security shall publish on the Department’s website the metrics developed to measure the effectiveness of security between the ports of entry, including the methodology and data supporting the resulting measures.
				IISecurity, enforcement, and investigations
			U.S. customs and border protection
 Operations and supportFor necessary expenses of U.S. Customs and Border Protection for operations and support, including the transportation of unaccompanied minor aliens; the provision of air and marine support to Federal, State, and local agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; at the discretion of the Secretary of Homeland Security, the provision of such support to Federal, State, and local agencies in other law enforcement and emergency humanitarian efforts; the purchase and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; the purchase, maintenance, or operation of marine vessels, aircraft, and unmanned aerial systems; and contracting with individuals for personal services abroad; $11,963,581,000; of which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which $1,555,887,000 shall be available until September 30, 2020; and of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account: Provided, That not to exceed $34,425 shall be for official reception and representation expenses: Provided further, That not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations: Provided further, That not to exceed $1,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security.
 Procurement, construction, and improvementsFor necessary expenses of U.S. Customs and Border Protection for procurement, construction, and improvements, including procurements to buy marine vessels, aircraft, and unmanned aerial systems, $2,028,872,000, of which $193,326,000 shall remain available until September 30, 2021, and of which $1,835,546,000 shall remain available until September 30, 2023, of which, $1,600,000,000 shall be available for approximately 65 miles of pedestrian fencing along the southwest border in the Rio Grande Valley Sector: Provided, That the conditions set forth in subsections (b) and (c) of section 230 of division F of the Consolidated Appropriations Act, 2018 (Public Law 115–141) shall apply during fiscal year 2019 to the amounts made available for pedestrain fencing in the clause preceding this proviso: Provided further, That not later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and the Comptroller General of the United States an updated risk-based plan for improving security along the borders of the United States that includes the elements required under subsection (a) of section 231 of division F of the Consolidated Appropriations Act, 2018 (Public Law 115–141), which shall be evaluated in accordance with subsection (b) of such section.
			 U.S. immigration and customs enforcement
 Operations and supportFor necessary expenses of U.S. Immigration and Customs Enforcement for operations and support, including the purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; overseas vetted units; and maintenance, minor construction, and minor leasehold improvements at owned and leased facilities; $7,139,842,000; of which $6,000,000 shall remain available until expended to enforce laws against forced child labor; of which $13,700,000 shall remain available until September 30, 2020; of which not less than $15,000,000 shall be available for investigation of intellectual property rights violations, including operation of the National Intellectual Property Rights Coordination Center; of which not less than $9,000,000 shall be available for facilities repair and maintenance projects; of which not less than $84,000,000 shall be available for vehicle fleet recapitalization; and of which not less than $3,837,241,000 shall be for enforcement, detention, and removal operations, including transportation of unaccompanied minor aliens: Provided, That not to exceed $11,475 shall be for official reception and representation expenses: Provided further, That not to exceed $10,000,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081): Provided further, That not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided further, That not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of smuggled aliens unlawfully present in the United States.
 Procurement, construction, and improvementsFor necessary expenses of U.S. Immigration and Customs Enforcement for procurement, construction, and improvements, $70,431,000, to remain available until September 30, 2021; of which not less than $10,000,000 shall be available for facilities repair and maintenance projects.
			Transportation security administration
 Operations and supportFor necessary expenses of the Transportation Security Administration for operations and support, $7,302,455,000, to remain available until September 30, 2020: Provided, That not to exceed $7,650 shall be for official reception and representation expenses: Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2019 so as to result in a final fiscal year appropriation from the general fund estimated at not more than $4,632,455,000.
 Procurement, construction, and improvementsFor necessary expenses of the Transportation Security Administration for procurement, construction, and improvements, $189,629,000, to remain available until September 30, 2021.
 Research and developmentFor necessary expenses of the Transportation Security Administration for research and development, $20,594,000, to remain available until September 30, 2020.
			 Coast Guard
 Operations and supportFor necessary expenses for the operations and support of the Coast Guard, not otherwise provided for; purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; purchase or lease of small boats for contingent and emergent requirements (at a unit cost of not more than $700,000) and repairs and service-life replacements, not to exceed a total of $31,000,000; purchase or lease of boats necessary for overseas deployments and activities; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $7,792,409,000; of which $505,000,000 shall be for defense-related activities, of which $165,000,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress; of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which $11,000,000 shall remain available until September 30, 2021: Provided, That not to exceed $23,000 shall be for official reception and representation expenses: Provided further, That $25,000,000 shall be withheld from obligation for Coast Guard Headquarters Directorates until a future-years capital investment plan for fiscal years 2020 through 2024 is submitted to the Committees on Appropriations of the Senate and the House of Representatives pursuant to section 217 of this Act.
 Environmental compliance and restorationFor necessary expenses to carry out the environmental compliance and restoration functions of the Coast Guard under chapter 19 of title 14, United States Code, $13,429,000, to remain available until September 30, 2023.
 Procurement, construction, and improvementsFor necessary expenses of the Coast Guard for acquisition, construction, renovation, and improvement of aids to navigation, shore facilities (including facilities at Department of Defense installations used by the Coast Guard), vessels, and aircraft, including equipment related thereto, $2,169,260,000, to remain available until September 30, 2023; of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)).
 Research and developmentFor necessary expenses of the Coast Guard for research, development, test, and evaluation; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; $20,109,000, to remain available until September 30, 2021, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation.
 Retired payFor retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman's Family Protection and Survivor Benefits Plans, payment for career status bonuses, payment of continuation pay under section 356 of title 37, United States Code, concurrent receipts, combat-related special compensation, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,739,844,000, to remain available until expended.
			United states secret service
 Operations and supportFor necessary expenses of the United States Secret Service for operations and support, including purchase of not to exceed 652 vehicles for police-type use for replacement only; hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; rental of buildings in the District of Columbia; fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; conduct of and participation in firearms matches; presentation of awards; conduct of behavioral research in support of protective intelligence and operations; payment in advance for commercial accommodations as may be necessary to perform protective functions; and payment, without regard to section 5702 of title 5, United States Code, of subsistence expenses of employees who are on protective missions, whether at or away from their duty stations; $2,093,684,000; of which $6,782,000 shall remain available until September 30, 2020, and of which $6,000,000 shall be for a grant for activities related to investigations of missing and exploited children: Provided, That not to exceed $19,125 shall be for official reception and representation expenses: Provided further, That not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in counterfeit investigations.
 Procurement, construction, and improvementsFor necessary expenses of the United States Secret Service for procurement, construction, and improvements, $83,531,000, to remain available until September 30, 2021.
 Research and developmentFor necessary expenses of the United States Secret Service for research and development, $2,500,000, to remain available until September 30, 2020.
			administrative provisions
 201.(a)For fiscal year 2019, the overtime limitation prescribed in section 5(c)(1) of the Act of February 13, 1911 (19 U.S.C. 267(c)(1)) shall be $45,000; and notwithstanding any other provision of law, none of the funds appropriated by this Act shall be available to compensate any employee of U.S. Customs and Border Protection for overtime, from whatever source, in an amount that exceeds such limitation, except in individual cases determined by the Secretary of Homeland Security, or the designee of the Secretary, to be necessary for national security purposes, to prevent excessive costs, or in cases of immigration emergencies.
 (b)None of the funds made available by this Act for the following accounts shall be available to compensate any employee for overtime in an annual amount in excess of $45,000:
 (1)U.S. Immigration and Customs Enforcement—Operations and Support, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive such amount as necessary for national security purposes and in cases of immigration emergencies.
 (2)United States Secret Service—Operations and Support, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive such amount as necessary for national security purposes.
 202.Funding made available under the heading U.S. Customs and Border Protection—Operations and Support and U.S. Customs and Border Protection—Procurement, Construction, and Improvements shall be available for customs expenses when necessary to maintain operations and prevent adverse personnel actions in Puerto Rico in addition to funding provided by 48 U.S.C. 740.
 203.As authorized by section 601(b) of the United States-Colombia Trade Promotion Agreement Implementation Act (Public Law 112–42), fees collected from passengers arriving from Canada, Mexico, or an adjacent island pursuant to section 13031(a)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(5)) shall be available until expended.
 204.For an additional amount for U.S. Customs and Border Protection—Operations and Support, $31,000,000, to remain available until expended, to be reduced by amounts collected and credited to this appropriation in fiscal year 2019 from amounts authorized to be collected by section 286(i) of the Immigration and Nationality Act (8 U.S.C. 1356(i)), section 10412 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8311), and section 817 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–25), or other such authorizing language: Provided, That to the extent that amounts realized from such collections exceed $31,000,000, those amounts in excess of $31,000,000 shall be credited to this appropriation, to remain available until expended.
 205.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: Provided further, That the prescription drug may not be—
 (1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or (2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262).
 206.Notwithstanding any other provision of law, none of the funds provided in this or any other Act shall be used to approve a waiver of the navigation and vessel-inspection laws pursuant to section 501(b) of title 46, United States Code, for the transportation of crude oil distributed from and to the Strategic Petroleum Reserve until the Secretary of Homeland Security, after consultation with the Secretaries of the Departments of Energy and Transportation and representatives from the United States flag maritime industry, takes adequate measures to ensure the use of United States flag vessels: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives within 2 business days of any request for waivers of navigation and vessel-inspection laws pursuant to section 501(b) of title 46, United States Code, with respect to such transportation, and the disposition of such requests.
 207.(a)Beginning on the date of enactment of this Act, the Secretary of Homeland Security shall not— (1)establish, collect, or otherwise impose any new border crossing fee on individuals crossing the Southern border or the Northern border at a land port of entry; or
 (2)conduct any study relating to the imposition of a border crossing fee. (b)In this section, the term border crossing fee means a fee that every pedestrian, cyclist, and driver and passenger of a private motor vehicle is required to pay for the privilege of crossing the Southern border or the Northern border at a land port of entry.
 208.Without regard to the limitation as to time and condition of section 503(d) of this Act, the Secretary may reprogram within and transfer funds to U.S. Immigration and Customs Enforcement—Operations and Support as necessary to ensure the detention of aliens prioritized for removal.
 209.None of the funds provided under the heading U.S. Immigration and Customs Enforcement—Operations and Support may be used to continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security Inspector General determines that the terms of the agreement governing the delegation of authority have been materially violated.
 210.None of the funds provided under the heading U.S. Immigration and Customs Enforcement—Operations and Support may be used to continue any contract for the provision of detention services if the two most recent overall performance evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system.
 211.Members of the United States House of Representatives and the United States Senate, including the leadership; the heads of Federal agencies and commissions, including the Secretary, Deputy Secretary, Under Secretaries, and Assistant Secretaries of the Department of Homeland Security; the United States Attorney General, Deputy Attorney General, Assistant Attorneys General, and the United States Attorneys; and senior members of the Executive Office of the President, including the Director of the Office of Management and Budget, shall not be exempt from Federal passenger and baggage screening.
 212.Any award by the Transportation Security Administration to deploy explosives detection systems shall be based on risk, the airport's current reliance on other screening solutions, lobby congestion resulting in increased security concerns, high injury rates, airport readiness, and increased cost effectiveness.
 213.Notwithstanding section 44923 of title 49, United States Code, for fiscal year 2019, any funds in the Aviation Security Capital Fund established by section 44923(h) of title 49, United States Code, may be used for the procurement and installation of explosives detection systems or for the issuance of other transaction agreements for the purpose of funding projects described in section 44923(a) of such title.
 214.None of the funds made available by this or any other Act may be used by the Administrator of the Transportation Security Administration to implement, administer, or enforce, in abrogation of the responsibility described in section 44903(n)(1) of title 49, United States Code, any requirement that airport operators provide airport-financed staffing to monitor exit points from the sterile area of any airport at which the Transportation Security Administration provided such monitoring as of December 1, 2013.
 215.None of the funds made available by this Act under the heading Coast Guard—Operations and Support shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from owners of yachts and credited to the appropriation made available by this Act under the heading Coast Guard—Operations and Support: Provided, That to the extent such fees are insufficient to pay expenses of recreational vessel documentation under such section 12114, and there is a backlog of recreational vessel applications, personnel performing non-recreational vessel documentation functions under subchapter II of chapter 121 of title 46, United States Code, may perform documentation under section 12114.
 216.Without regard to the limitation as to time and condition of section 503(d) of this Act, after June 30, up to $10,000,000 may be reprogrammed to or from the Military Pay and Allowances funding category within Coast Guard—Operations and Support in accordance with subsection (a) of section 503 of this Act.
 217.Notwithstanding any other provision of law, the Commandant of the Coast Guard shall submit to the Committees on Appropriations of the Senate and the House of Representatives a future-years capital investment plan as described in the second proviso under the heading Coast Guard—Acquisition, Construction, and Improvements in the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4), which shall be subject to the requirements in the third and fourth provisos under such heading.
 218.None of the funds in this Act shall be used to reduce the Coast Guard's Operations Systems Center mission or its government-employed or contract staff levels.
 219.None of the funds appropriated by this Act may be used to conduct, or to implement the results of, a competition under Office of Management and Budget Circular A–76 for activities performed with respect to the Coast Guard National Vessel Documentation Center.
 220.Funds made available in this Act may be used to alter operations within the Civil Engineering Program of the Coast Guard nationwide, including civil engineering units, facilities design and construction centers, maintenance and logistics commands, and the Coast Guard Academy, except that none of the funds provided in this Act may be used to reduce operations within any civil engineering unit unless specifically authorized by a statute enacted after the date of enactment of this Act.
 221.Funds made available for Overseas Contingency Operations/Global War on Terrorism under the heading Coast Guard—Operations and Support may be allocated by program, project, and activity, notwithstanding section 503 of this Act.
 222.The United States Secret Service is authorized to obligate funds in anticipation of reimbursements from Federal agencies and entities, as defined in section 105 of title 5, United States Code, for personnel receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under the heading United States Secret Service—Operations and Support at the end of the fiscal year.
 223.None of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be made available for the protection of the head of a Federal agency other than the Secretary of Homeland Security: Provided, That the Director of the United States Secret Service may enter into agreements to provide such protection on a fully reimbursable basis.
 224.For purposes of section 503(a)(3) of this Act, up to $15,000,000 may be reprogrammed within United States Secret Service—Operations and Support. 225.Funding made available in this Act for United States Secret Service—Operations and Support is available for travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if the Director of the United States Secret Service or a designee notifies the Committees on Appropriations of the Senate and the House of Representatives 10 or more days in advance, or as early as practicable, prior to such expenditures.
				
			IIIProtection, preparedness, response, and recovery
			National protection and programs directorate
 Operations and supportFor necessary expenses of the National Protection and Programs Directorate for operations and support, $1,568,718,000, of which $18,570,000 shall remain available until September 30, 2020: Provided, That not to exceed $3,825 shall be for official reception and representation expenses.
 Federal protective serviceThe revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally owned and leased buildings and for the operations of the Federal Protective Service.
 Procurement, construction, and improvementsFor necessary expenses of the National Protection and Programs Directorate for procurement, construction, and improvements, $369,778,000, to remain available until September 30, 2020.
 Research and developmentFor necessary expenses of the National Protection and Programs Directorate for research and development, $11,126,000, to remain available until September 30, 2020.
			Office of health affairs
 Operations and SupportFor necessary expenses of the Office of Health Affairs for operations and support, $121,569,000, of which $14,020,000 shall remain available until September 30, 2020.
			Federal emergency management agency
 Operations and supportFor necessary expenses of the Federal Emergency Management Agency for operations and support, $1,054,838,000: Provided, That not to exceed $2,250 shall be for official reception and representation expenses.
 Procurement, construction, and improvementsFor necessary expenses of the Federal Emergency Management Agency for procurement, construction, and improvements, $128,349,000, to remain available until September 30, 2021.
			Federal assistance
 (Including transfer of funds)For activities of the Federal Emergency Management Agency for Federal assistance through grants, contracts, cooperative agreements, and other activities, $3,272,939,000, which shall be allocated as follows:
 (1)$512,000,000 for the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605), of which $90,000,000 shall be for Operation Stonegarden, and $10,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under such 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack: Provided, That notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2019, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004.
 (2)$605,000,000 for the Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604), of which $25,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack.
 (3)$100,000,000 for Public Transportation Security Assistance, Railroad Security Assistance, and Over-the-Road Bus Security Assistance under sections 1406, 1513, and 1532 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135, 1163, and 1182), of which $10,000,000 shall be for Amtrak security and $2,000,000 shall be for Over-the-Road Bus Security: Provided, That such public transportation security assistance shall be provided directly to public transportation agencies.
 (4)$100,000,000 for Port Security Grants in accordance with section 70107 of title 46, United States Code.
 (5)$700,000,000, to remain available until September 30, 2020, of which $350,000,000 shall be for Assistance to Firefighter Grants and $350,000,000 shall be for Staffing for Adequate Fire and Emergency Response Grants under sections 33 and 34 respectively of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229 and 2229a).
 (6)$350,000,000 for emergency management performance grants under the National Flood Insurance Act of 1968 (42 U.S.C. 4001), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701), section 762 of title 6, United States Code, and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.).
 (7)$250,000,000 for the National Predisaster Mitigation Fund under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), to remain available until expended.
 (8)$250,000,000 for necessary expenses for Flood Hazard Mapping and Risk Analysis, in addition to and to supplement any other sums appropriated under the National Flood Insurance Fund, and such additional sums as may be provided by States or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(f)(2)), to remain available until expended.
 (9)$15,000,000 for Regional Catastrophic Preparedness Grants. (10)$15,000,000 for Rehabilitation of High Hazard Potential Dams under section 8A of the National Dam Safety Program Act (33 U.S.C. 467f–2).
 (11)$100,000,000 for the emergency food and shelter program under title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331), to remain available until expended: Provided, That not to exceed 3.5 percent shall be for total administrative costs.
 (12)$275,939,000 to sustain current operations for training, exercises, technical assistance, and other programs:
					Provided, That, of the amounts provided under this heading, $228,000,000 shall be derived by transfer from
			 unobligated balances from prior year appropriations available under the
			 heading Disaster Relief Fund, of which $150,000,000, to remain available until expended, shall be for the purposes specified in
			 paragraph (7) and of which $78,000,000, to remain available until
			 expended, shall be for the purposes specified in paragraph (8):  Provided further, That no amounts may be transferred from amounts that were designated by the Congress as an
			 emergency requirement pursuant to the Concurrent Resolution on the Budget
			 or section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 or as being for disaster relief pursuant to section
			 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of
			 1985.Disaster relief fund
 For necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $7,234,000,000, to remain available until expended, of which $6,652,000,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 National flood insurance fundFor activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89; 128 Stat. 1020), $201,691,000, to remain available until September 30, 2020, which shall be derived from offsetting amounts collected under section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)); of which $13,784,000 shall be available for mission support associated with flood management; and of which $187,907,000 shall be available for flood plain management and flood mapping: Provided, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as offsetting collections to this account, to be available for flood plain management and flood mapping: Provided further, That in fiscal year 2019, no funds shall be available from the National Flood Insurance Fund under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017) in excess of—
 (1)$176,304,000 for operating expenses and salaries and expenses associated with flood insurance operations;
 (2)$1,123,000,000 for commissions and taxes of agents; (3)such sums as are necessary for interest on Treasury borrowings; and
 (4)$175,000,000, which shall remain available until expended, for flood mitigation actions and for flood mitigation assistance under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding sections 1366(e) and 1310(a)(7) of such Act (42 U.S.C. 4104c(e), 4017):
				Provided further, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(e) of the National Flood Insurance Act of 1968 shall be deposited in the
			 National Flood Insurance Fund to supplement other amounts specified as
			 available for section 1366 of the National Flood Insurance Act of 1968,
			 notwithstanding section 102(f)(8), section 1366(e), and paragraphs (1)
			 through (3) of section 1367(b) of such Act (42 U.S.C. 4012a(f)(8), 4104c(e), 4104d(b)(1)–(3)): Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation: Provided further, That up to $5,000,000 is available to carry out section 24 of the Homeowner Flood Insurance
 Affordability Act of 2014 (42 U.S.C. 4033).Disaster assistance direct loan program accountFor administrative expenses to carry out the disaster assistance direct loan program as authorized by section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184), $3,000,000 to remain available until September 30, 2020.
			Administrative provisions
 301.Notwithstanding section 2008(a)(12) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(12)) or any other provision of law, not more than 5 percent of the amount of a grant made available in paragraphs (1) through (4) under Federal Emergency Management Agency—Federal Assistance, may be used by the grantee for expenses directly related to administration of the grant.
 302.Applications for grants under the heading Federal Emergency Management Agency—Federal Assistance, for paragraphs (1) through (4), shall be made available to eligible applicants not later than 60 days after the date of enactment of this Act, eligible applicants shall submit applications not later than 80 days after the grant announcement, and the Administrator of the Federal Emergency Management Agency shall act within 65 days after the receipt of an application.
 303.Under the heading Federal Emergency Management Agency—Federal Assistance, for grants under paragraphs (1) through (4), (9), and (10), the Administrator of the Federal Emergency Management Agency shall brief the Committees on Appropriations of the Senate and the House of Representatives 5 full business days in advance of announcing publicly the intention of making an award.
 304.Under the heading Federal Emergency Management Agency—Federal Assistance, for grants under paragraphs (1) and (2), the installation of communications towers is not considered construction of a building or other physical facility.
 305.The reporting requirements in paragraphs (1) and (2) under the heading Federal Emergency Management Agency—Disaster Relief Fund in the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4) shall be applied in fiscal year 2019 with respect to budget year 2020 and current fiscal year 2019, respectively—
 (1)in paragraph (1) by substituting fiscal year 2020 for fiscal year 2016; and (2)in paragraph (2) by inserting business after fifth.
 306.The aggregate charges assessed during fiscal year 2019, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security to be necessary for its Radiological Emergency Preparedness Program for the next fiscal year: Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees: Provided further, That such fees shall be deposited in a Radiological Emergency Preparedness Program account as offsetting collections and will become available for authorized purposes on October 1, 2019, and remain available until expended.
			IVResearch, development, training, and services
			U.S. Citizenship and immigration services
 Operations and supportFor necessary expenses of U.S. Citizenship and Immigration Services for operations and support of the E-Verify Program, $109,081,000.
 Procurement, construction, and improvementsFor necessary expenses of U.S. Citizenship and Immigration Services for procurement, construction, and improvements of the E-Verify Program, $22,838,000, to remain available until September 30, 2021.
			Federal law enforcement training centers
 Operations and supportFor necessary expenses of the Federal Law Enforcement Training Centers for operations and support, including the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, $275,666,000, of which $38,874,000 shall remain available until September 30, 2020: Provided, That not to exceed $7,180 shall be for official reception and representation expenses.
 Procurement, construction, and improvementsFor necessary expenses of the Federal Law Enforcement Training Centers for procurement, construction, and improvements, including the planning, operational development, engineering, and purchases prior to sustainment and for information technology-related procurement, construction, and improvements, including non-tangible assets of the Federal Law Enforcement Training Centers, $85,577,000, to remain available until September 30, 2023.
			Science and technology directorate
 Operations and supportFor necessary expenses of the Science and Technology Directorate for operations and support, including the purchase or lease of not to exceed 5 vehicles, $308,520,000, of which $170,462,000 shall remain available until September 30, 2020: Provided, That not to exceed $20,000 shall be for official reception and representation expenses.
 Research and developmentFor necessary expenses of the Science and Technology Directorate for research and development, $504,596,000, to remain available until September 30, 2021.
			 domestic nuclear detection office
 Operations and supportFor necessary expenses of the Domestic Nuclear Detection Office for operations and support, $54,664,000: Provided, That not to exceed $335,440 shall be for official reception and representation expenses.
 Procurement, construction, and improvementsFor necessary expenses of the Domestic Nuclear Detection Office for procurement, construction, and improvements, $89,096,000, to remain available until September 30, 2021.
 Research and developmentFor necessary expenses of the Domestic Nuclear Detection Office for research and development, $145,661,000, to remain available until September 30, 2021.
 Federal assistanceFor necessary expenses of the Domestic Nuclear Detection Office for Federal assistance through grants, contracts, cooperative agreements, and other activities, $46,019,000, to remain available until September 30, 2021.
			Administrative provisions
			(Including transfer of funds)
 401.Notwithstanding any other provision of law, funds otherwise made available to U.S. Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to 5 vehicles, for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease: Provided, That the Director of U.S. Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles to travel between the employees' residences and places of employment.
 402.None of the funds made available in this Act may be used by U.S. Citizenship and Immigration Services to grant an immigration benefit unless the results of background checks required by law to be completed prior to the granting of the benefit have been received by U.S. Citizenship and Immigration Services, and the results do not preclude the granting of the benefit.
 403.None of the funds appropriated by this Act may be used to process or approve a competition under Office of Management and Budget Circular A–76 for services provided by employees (including employees serving on a temporary or term basis) of U.S. Citizenship and Immigration Services of the Department of Homeland Security who are known as Immigration Information Officers, Immigration Service Analysts, Contact Representatives, Investigative Assistants, or Immigration Services Officers.
 404.(a)Notwithstanding section 1356(n) of title 8, United States Code, of the funds deposited into the Immigration Examinations Fee Account, up to $10,000,000 may be allocated by U.S. Citizenship and Immigration Services in fiscal year 2019 for the purpose of providing an Immigrant Integration grants program.
 (b)None of the funds made available to U.S. Citizenship and Immigration Services for grants for immigrant integration under subsection (a) may be used to provide services to aliens who have not been lawfully admitted for permanent residence.
 405.The Director of the Federal Law Enforcement Training Centers is authorized to distribute funds to Federal law enforcement agencies for expenses incurred participating in training accreditation.
 406.The Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors.
			407.
 The Director of the Federal Law Enforcement Training Centers may accept transfers to the account established by section 407(a) of division F of the Consolidated Appropriations Act, 2018 (Public Law 115–141) from Government agencies requesting the construction of special use facilities, as authorized by the Economy Act (31 U.S.C. 1535(b)): Provided, That the Federal Law Enforcement Training Centers maintain administrative control and ownership upon completion of such facilities.
 408.The functions of the Federal Law Enforcement Training Centers instructor staff shall be classified as inherently governmental for the purpose of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note).
 409.Up to $15,000,000 in unexpended balances of appropriations made by division F of the Consolidated Appropriations Act, 2018 (Public Law 115–141) under the heading Science and Technology—Operations and Support may be transferred to the United States Department of Agriculture for the purpose of contract support of the operations of the National Bio and Agro-defense Facility.
				
			VGeneral provisions
			(including transfers and rescissions of funds)
 501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.
 502.Subject to the requirements of section 503 of this Act, the unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted.
 503.(a)None of the funds provided by this Act, provided by previous appropriations Acts to the components in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2019, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the components funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that—
 (1)creates or eliminates a program, project, or activity, or increases funds for any program, project, or activity for which funds have been denied or restricted by the Congress;
 (2)contracts out any function or activity presently performed by Federal employees or any new function or activity proposed to be performed by Federal employees in the President's budget proposal for fiscal year 2019 for the Department of Homeland Security;
 (3)augments funding for existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less;
 (4)reduces funding for any program, project, or activity, or numbers of personnel, by 10 percent or more; or
 (5)results from any general savings from a reduction in personnel that would result in a change in funding levels for programs, projects, or activities as approved by the Congress.
 (b)Subsection (a) shall not apply if the Committees on Appropriations of the Senate and the House of Representatives are notified at least 15 days in advance of such reprogramming.
 (c)Up to 5 percent of any appropriation made available for the current fiscal year for the Department of Homeland Security by this Act or provided by previous appropriations Acts may be transferred between such appropriations if the Committees on Appropriations of the Senate and the House of Representatives are notified at least 30 days in advance of such transfer, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by such transfer.
 (d)Notwithstanding subsections (a), (b), and (c), no funds shall be reprogrammed within or transferred between appropriations based upon an initial notification provided after June 30, except in extraordinary circumstances that imminently threaten the safety of human life or the protection of property.
 (e)The notification thresholds and procedures set forth in subsections (a), (b), (c), and (d) shall apply to any use of deobligated balances of funds provided in previous Department of Homeland Security Appropriations Acts.
 (f)Notwithstanding subsection (c), the Secretary of Homeland Security may transfer to the fund established by 8 U.S.C. 1101 note, up to $20,000,000 from appropriations available to the Department of Homeland Security: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives at least 5 days in advance of such transfer.
 504.Section 504 of the Department of Homeland Security Appropriations Act, 2017 (division F of Public Law 115–31), related to the operations of a working capital fund, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act.
 505.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2019, as recorded in the financial records at the time of a reprogramming notification, but not later than June 30, 2020, from appropriations for Operations and Support for fiscal year 2019 in this Act shall remain available through September 30, 2020, in the account and for the purposes for which the appropriations were provided: Provided, That prior to the obligation of such funds, a notification shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives in accordance with section 503 of this Act.
 506.Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2019 until the enactment of an Act authorizing intelligence activities for fiscal year 2019.
 507.(a)The Secretary of Homeland Security, or the designee of the Secretary, shall notify the Committees on Appropriations of the Senate and the House of Representatives at least 3 full business days in advance of—
 (1)making or awarding a grant allocation, grant, contract, other transaction agreement, or task or delivery order on a Department of Homeland Security multiple award contract, or to issue a letter of intent totaling in excess of $1,000,000;
 (2)awarding a task or delivery order requiring an obligation of funds in an amount greater than $10,000,000 from multi-year Department of Homeland Security funds;
 (3)making a sole-source grant award; or (4)announcing publicly the intention to make or award items under paragraph (1), (2), or (3), including a contract covered by the Federal Acquisition Regulation.
 (b)If the Secretary of Homeland Security determines that compliance with this section would pose a substantial risk to human life, health, or safety, an award may be made without notification, and the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 5 full business days after such an award is made or letter issued.
 (c)A notification under this section— (1)may not involve funds that are not available for obligation; and
 (2)shall include the amount of the award; the fiscal year for which the funds for the award were appropriated; the type of contract; and the account from which the funds are being drawn.
 508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without advance notification to the Committees on Appropriations of the Senate and the House of Representatives, except that the Federal Law Enforcement Training Centers is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Centers facilities.
 509.None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus.
 510.Sections 520, 522, and 530 of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act.
 511.None of the funds made available in this Act may be used in contravention of the applicable provisions of the Buy American Act: Provided, That for purposes of the preceding sentence, the term Buy American Act means chapter 83 of title 41, United States Code.
 512.None of the funds made available in this Act may be used to amend the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448).
 513.None of the funds provided or otherwise made available in this Act shall be available to carry out section 872 of the Homeland Security Act of 2002 (6 U.S.C. 452) unless explicitly authorized by the Congress.
 514.None of the funds made available in this Act may be used for planning, testing, piloting, or developing a national identification card.
 515.Any official that is required by this Act to report or to certify to the Committees on Appropriations of the Senate and the House of Representatives may not delegate such authority to perform that act unless specifically authorized herein.
 516.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who—
 (1)is not a United States citizen or a member of the Armed Forces of the United States; and (2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.
 517.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations.
 518.None of the funds made available in this Act may be used to employ workers described in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)).
 519.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract.
 520.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Homeland Security to enter into any Federal contract unless such contract is entered into in accordance with the requirements of subtitle I of title 41, United States Code, or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless such contract is otherwise authorized by statute to be entered into without regard to the above referenced statutes.
 521.(a)For an additional amount for financial systems modernization, $39,000,000, to remain available until September 30, 2020.
 (b)Funds made available in subsection (a) for financial systems modernization may be transferred by the Secretary of Homeland Security between appropriations for the same purpose, notwithstanding section 503 of this Act.
 (c)No transfer described in subsection (b) shall occur until 15 days after the Committees on Appropriations of the Senate and the House of Representatives are notified of such transfer.
 522.(a)The funds appropriated to the Department of Homeland Security in this Act for Operations and Support shall be hereby reduced, as determined by the Chief Financial Officer, by a total of $39,000,000 to realize administrative savings, including savings from requirements, supplies, or materials that were funded by the Department using fiscal year 2018 appropriations for contracts with periods of performance in fiscal year 2019.
 (b)Funds may only be reduced for the respective appropriations from amounts identified in the budget appendix, as modified by the report accompanying this Act, by object classes 25.1, 25.2, 25.3, and 26.2.
 (c)No funds may be reduced from amounts provided under the following headings and activities: (1)National Protection and Programs Directorate—Operations and Support;
 (2)Coast Guard—Operations and Support for defense-related activities; and (3)Federal Emergency Management Agency—Operations and Support for National Continuity Programs in the Preparedness and Protection program, project and activity.
 (d)No amounts may be reduced from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to a concurrent resolution on the budget or section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 or from amounts that were designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 (e)The Secretary shall submit a notification to the Committees on Appropriations of the Senate and the House of Representatives specifying the account and amount of each reduction made pursuant to this section.
 523.(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.
 (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.
 524.None of the funds made available in this Act may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel unless law enforcement personnel of the United States continuously monitor or control the firearm at all times.
 525.None of the funds made available in this Act may be used to pay for the travel to or attendance of more than 50 employees of a single component of the Department of Homeland Security, who are stationed in the United States, at a single international conference unless the Secretary of Homeland Security, or a designee, determines that such attendance is in the national interest and notifies the Committees on Appropriations of the Senate and the House of Representatives within at least 10 days of that determination and the basis for that determination: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations: Provided further, That the total cost to the Department of Homeland Security of any such conference shall not exceed $500,000.
 526.None of the funds made available in this Act may be used to reimburse any Federal department or agency for its participation in a National Special Security Event.
 527.None of the funds made available to the Department of Homeland Security by this or any other Act may be obligated for any structural pay reform that affects more than 100 full-time positions or costs more than $5,000,000 in a single year before the end of the 30-day period beginning on the date on which the Secretary of Homeland Security submits to Congress a notification that includes—
 (1)the number of full-time positions affected by such change; (2)funding required for such change for the current year and through the Future Years Homeland Security Program;
 (3)justification for such change; and (4)an analysis of compensation alternatives to such change that were considered by the Department.
 528.(a)Any agency receiving funds made available in this Act shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Committees on Appropriations of the Senate and the House of Representatives in this Act, upon the determination by the head of the agency that it shall serve the national interest.
 (b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises homeland or national security; or
 (2)the report contains proprietary information. (c)The head of the agency posting such report shall do so only after such report has been made available to the Committees on Appropriations of the Senate and the House of Representatives for not less than 45 days except as otherwise specified in law.
 529.(a)Funding provided in this Act for Operations and Support may be used for minor procurement, construction, and improvements.
 (b)For purposes of subsection (a), minor refers to end items with a unit cost of $250,000 or less for personal property, and $2,000,000 or less for real property.
 530.None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty.
 531.For fiscal year 2019, the Secretary of Homeland Security may provide, out of discretionary funds available to the Department of Homeland Security, for the primary and secondary schooling of dependents of Department of Homeland Security personnel who are stationed outside the continental United States and for the transportation of such dependents in the same manner and to the same extent that, pursuant to section 544 of title 14, United States Code, the Secretary may provide, out of funds appropriated to or for the use of the Coast Guard, for the primary and secondary schooling of, and the transportation of, dependents of Coast Guard personnel stationed outside the continental United States: Provided, That no amounts may be provided from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to a concurrent resolution on the budget or section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That no amounts may be provided from amounts that were designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 532.Within 60 days of any budget submission for the Department of Homeland Security for fiscal year 2020 that assumes revenues or proposes a reduction from the previous year based on user fees proposals that have not been enacted into law prior to the submission of the budget, the Secretary of Homeland Security shall provide the Committees on Appropriations of the Senate and the House of Representatives specific reductions in proposed discretionary budget authority commensurate with the revenues assumed in such proposals in the event that they are not enacted prior to October 1, 2019.
 533.(a)If Congress enacts a law on or after the date of enactment of this Act that specifically authorizes the Countering Weapons of Mass Destruction Office and such authorization identifies the functions that are authorized to be transferred to such Office, the Secretary of Homeland Security may immediately after enactment of such law—
 (1)create new programs, projects, and activities in accordance with the President’s budget proposal fiscal year 2019, submitted pursuant to section 1105(a) of title 31, United States Code, and accompanying justification materials, for the Countering Weapons of Mass Destruction Office; and
 (2)transfer any funds made available to the Department of Homeland Security under the headings Domestic Nuclear Detection Office and Office of Health Affairs by any appropriations Acts for functions that are authorized to be transferred to such Office and to be used for the purpose of executing authorization of such Office to a Countering Weapons of Mass Destruction account that is established in the Treasury of the United States.
 (b)The authority provided in subsection (b)(2) shall only be available if the Secretary has notified the Committees on Appropriations of the Senate and the House of Representatives at least 15 days in advance of each such transfer.
				(rescission)
			534.
 Of the available unobligated balances from Public Law 115–31 under the heading Coast Guard—Research and Development, Test, and Evaluation, $17,471,912 are hereby rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177).
				(rescission)
 535.From the unobligated balances available in the Department of the Treasury Forfeiture Fund established by section 9703 of title 31, United States Code (added by section 638 of Public Law 102–393), $120,000,000 shall be permanently rescinded not later than September 30, 2019.
 This Act may be cited as the Department of Homeland Security Appropriations Act, 2019.   June 21, 2018 Read twice and placed on the calendar  